Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 11, 2019.




                                        In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00435-CV



   IN RE ZACHRY, LLC, AND ZACHRY INDUSTRIAL, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-77430

                         MEMORANDUM OPINION

      On May 28, 2019, relators Zachry, LLC, and Zachry Industrial, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(Supp.); see also Tex. R. App. P. 52.

      On June 4, 2019, relators filed a motion asking this court to dismiss their
petition for writ of mandamus as moot.
      We GRANT the motion and dismiss relators’ petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                         2